COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Senior Judge Overton


KATHY FAYE PHILLIPS
                                             MEMORANDUM OPINION*
v.   Record No. 2129-02-3                         PER CURIAM
                                              DECEMBER 31, 2002
RADA/RURAL AREA DEVELOPMENT
 ASSOCIATION, INC. AND
 AMERICAN HOME ASSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Anthony E. Collins; Collins & Collins, on
             brief), for appellant.

             (Robert M. Himmel; Gentry Locke Rakes &
             Moore, on brief), for appellees.


     Kathy Faye Phillips contends the Workers' Compensation

Commission erred in finding that her psychological impairment

was not caused by an "obvious sudden shock or fright" and, thus,

was not a compensable injury by accident.     Upon reviewing the

record and the parties' briefs, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission's decision.     Rule 5A:27.

     Our standard of review is well established.

                  On appeal we view the evidence in the
             light most favorable to the prevailing
             party, in this case, the employer. We
             accept the commission's factual findings
             when they are supported by credible

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
            evidence. Unless this Court determines
            that, as a matter of law, [Phillips] proved
            by a preponderance of the evidence that
            [she] sustained a compensable injury, the
            commission's contrary finding is binding and
            conclusive.

Owens v. Va. Dept. of Transp., 30 Va. App. 85, 87, 515 S.E.2d

348, 349 (1999) (citations omitted).

       Phillips testified that on her third day working for

RADA/Rural Area Development Association, Inc., Susan Matherly

was training her to use a computer at the office of the Virginia

Employment Commission.   While Phillips was seated next to

Matherly in front of the computer screen, Gary Hale, an

Employment Commission manager, approached them "yelling and

cursing."   Phillips testified that when she tried to turn her

chair to rise she could not do so because Hale was so close to

her.   She testified that Hale swung his arms while holding a

large stack of papers and asked about a person named Jennifer.

Phillips testified she was afraid that Hale might hit her.

       Phillips also testified that Matherly responded to Hale and

that Matherly "was very nice to him."   Matherly told Hale to

contact their supervisor and continued to talk to Hale without

arguing.    After a few minutes, Hale stomped away.

       Phillips, who had earned a bachelor's degree in psychology

in 1989, admitted that as a social worker she had been

previously exposed to people talking loudly to her.   She

testified, however, that after the incident with Hale she was

                              - 2 -
"scared to death" and smoked a cigarette even though she was not

a smoker.   She described herself as shaking, "tore all to

pieces," and crying, and she testified that later she began to

experience diarrhea, insomnia, and an inability to concentrate.

     Matherly testified that Hale was "upset" when he approached

the desk, but disagreed that he was "very angry."   Although

Matherly agreed that Hale raised his voice and that he was a

large man, she did not recall any movements by Hale that made

her feel threatened.   Matherly said she stood, took a couple of

steps towards Hale, and conversed with him,

shoulder-to-shoulder, for less than ten minutes.    She answered

his questions about another employee and directed him to talk to

a supervisor.   Matherly testified that Hale's questions and

comments were directed toward her.

     Dr. Souhail G. Shamiyeh, an internist who had treated

Phillips since October 1997 for various conditions, diagnosed

Phillips with a post-traumatic stress disorder as a result of

the December 6, 2000 incident, and referred her to Susan G.

Myers, a licensed clinical social worker, for counseling.

Phillips told Myers that the incident "caught [her] off guard

and frightened [her]," that Hale "got up right in [her] face and

started talking to [her] about [her] [separated] husband," and

that she feared Hale would strike her.   Myers also diagnosed

post-traumatic stress disorder and began monthly therapy


                             - 3 -
sessions with Phillips.   Both Dr. Shamiyeh and Myers reported

that Phillips's disorder was related to the work incident.

     Dr. Robert S. Brown, a psychiatrist, who reviewed

Phillips's medical records upon employer's request, opined that

post-traumatic stress disorder is diagnosed when an individual

is exposed to intense fear, helplessness, or horror after

experiencing, witnessing, or confronting an event that

threatened death or serious injury.   In giving this opinion, he

relied in part upon the Diagnostic and Statistical Manual of

Mental Disorders, Fourth Edition-Text Revision.   Dr. Brown also

opined that the fact that Phillips overheard an argument at

work, which not directed at her, would not have caused her to

suffer from a post-traumatic stress disorder, depression or a

panic disorder.

     Upon this evidence, the commission found as follows:

               We agree that [Phillips] suffers a
          psychological impairment. However, she has
          not proven that her condition was caused by
          a "sudden shock or fright" as contemplated
          by caselaw interpreting the Virginia
          Workers' Compensation Act. . . . In this
          case, [Phillips] was at or nearby a
          conversation, albeit an apparently loud one,
          which was not directed toward her and in
          which she was not a participant.

               Hale abruptly approached [Phillips] and
          Matherly, but he did not touch, strike, or
          reach for either woman. There was no
          testimony that he verbally attacked or
          threatened [Phillips]. Instead, a
          conversation transpired between Hale and
          Matherly. Significantly, Matherly testified
          that she did not perceive Hale's actions as
                             - 4 -
          threatening. To the contrary, she stood
          shoulder-to-shoulder with him. [Phillips]
          admitted that Matherly remained calm and
          continued to talk to Hale for several
          minutes. It is undisputed that [Phillips's]
          education and experience includes
          psychological and social work. She
          confirmed encountering situations during her
          career where people talked loudly to her.

               For these reasons, we are not persuaded
          that simply overhearing a loud and perhaps
          rude or boisterous conversation rises to the
          level of an "obvious sudden shock or
          fright."

     "Post-traumatic stress disorder is a compensable injury if

caused by either a physical injury or an obvious sudden shock or

fright arising in the course of employment."     Daniel Const. Co.

v. Tolley, 24 Va. App. 70, 77, 480 S.E.2d 145, 148 (1997).      The

commission determined that because the loud conversation between

Hale and Matherly was not directed at Phillips, was not verbally

or physically threatening, and was not out of the ordinary

experience Phillips had encountered as a social worker, it did

not qualify as the type of sudden shock or fright from which a

compensable injury may arise.    Those conclusions are supported

by credible and sufficient evidence.

     As fact finder, the commission was entitled to accept

Matherly's testimony regarding Hale's conduct and reject those

portions of Phillips's testimony to the contrary.    It is well

settled that credibility determinations are within the fact

finder's exclusive purview.     Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).
                              - 5 -
Because Phillips's impairment was not proved to be causally

related to a physical injury or to an obvious sudden shock or

fright in her employment, the commission did not err in finding

that it was not compensable as an injury by accident.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                            - 6 -